Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: ribs formed to extend from one opening to another (e.g. Fig. 2, claim 7);
Species B: ribs spaced apart radially in between openings (e.g. Fig. 4);
Species C: honeycomb patter (e.g. Fig. 6, claim 15). 
The species are independent or distinct because each species sets forth mutually exclusive characteristics relative to each of the embodiments. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with ANTUN PEAKOVIC on 2/12/21 a provisional election was made without traverse to prosecute the invention of SPECIES A, claims 1-13 and 16-19 (noting that claims that appear to be directed to Species B such as claim 11 were broad enough to be generic to Species A and B).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-15 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 3724907 to Housel.
Regarding claims 1-2, 5-9, and 11-13, Housel sets forth geometric features in the form of ribs 34, 36 on a flange of an inner ring of a hub (i.e. axially inner) with recessed regions (those portions in between the squared off walls surrounding 42 such as at the 45 degree positon of Fig. 1). The recited vertex of claim 7 is shown below by the “x.” Examiner notes that the “legs” relied upon in the instant application are merely end portions of each rib and not structurally separate components of the ribs (see Fig. 2 of the instant application). The spaced apart raised regions of claim 12 are those portions in between 34 and 36 which includes raised portion 38 and the opening 42. 

    PNG
    media_image1.png
    420
    402
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Housel.
Regarding claims 3 and 4, Housel sets forth the structure recited therein but lacks specific dimensions. Despite such, it would have been obvious to one of ordinary skill in the art to achieve such dimensional properties due to the tapering characteristic of the ribs set forth in Housel thereby permitting a broad interpretation of reference points for the respective thickness measurements. 

Claims 10 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Housel in view of U.S. Patent Application Publication 2010/0215304 to Torii.
Regarding claim 10, Housel sets forth the flange of claim 7 but does not set forth a star pattern. Torii sets forth a hub in the form of a star pattern (Fig. 2) wherein ribs would correspond with each opening therein the ribs forming a star pattern. It would have been obvious to one of ordinary skill in 
Regarding claims 16-19, Housel sets forth the wheel bearing with an inner ring as discussed above in the discussion for claims 1 et al. but does not explicitly set forth an outer ring. Torii sets forth such in the form of ring 5 (see Fig. 1). It would have been obvious to one of ordinary skill in the art to incorporate such to reduce wear on the axle as disclosed by Housel in col. 3, lines 51-col. 4, line 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/              Primary Examiner, Art Unit 3617